UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7329


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVIN BERNARD TRUESDALE,

                Defendant - Appellant.



                            No. 10-7479


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVIN BERNARD TRUESDALE,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:92-cr-00034-MR-1)


Submitted:   February 28, 2011            Decided:   March 8, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Alvin Bernard Truesdale, Appellant Pro Se.    Frank D. Whitney,
United States Attorney, Charlotte, North Carolina; Amy Elizabeth
Ray,   Assistant  United   States  Attorney,   Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Alvin     Bernard    Truesdale       appeals   from   the      district

court’s    orders   (1)   denying    his    motions     for   leave   to    file    a

response    to   counsel’s      statement   of    his   noneligibility       for    a

sentence reduction, for a copy of his presentence report, to

appoint new counsel based on a conflict of interest, and for

judicial    notice,    and   (2)    granting      his   attorney’s      motion     to

withdraw as counsel.         We have reviewed the record and find no

reversible error.         Accordingly, we deny Truesdale’s motion for

appointment of counsel, and we affirm for the reasons stated by

the district court.          United States v. Truesdale, No. 3:92-cr-

00034-MR-1 (W.D.N.C. Sept. 7 & 27, 2010).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                       3